

116 HR 6122 IH: Tax Relief for Bridge Tolls Act of 2020
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6122IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Rose of New York introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a credit against tax for bridge tolls.1.Short titleThis Act may be cited as the Tax Relief for Bridge Tolls Act of 2020. 2.Credit for bridge tolls(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:25E.Credit for bridge tolls(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to 50 percent of so much of the amount paid for bridge tolls during the taxable year as exceeds $1,000 (twice such amount in the case of a joint return). (b)Limitations(1)Income limitThe credit allowed under subsection (a) shall be reduced by $10 for each $100 by which the taxpayer’s adjusted gross income exceeds $150,000 (twice such amount in the case of a joint return).(2)Toll-based limitNo toll for a bridge the regular peak-hour tolls for which are less than $11.00 shall be taken into account under subsection (a).(c)Denial of double benefitNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter..(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Credit for bridge tolls..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.